Citation Nr: 1539070	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  05-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection. for an acquired psychiatric disorder to include schizoaffective disorder bipolar type.


REPRESENTATION

Veteran represented by:	Chisholm, Chisholm & Kilpatrick


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2004 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland, California.

In February 2013, the Board denied the Veteran's claim.  In July 2013,  a Joint Motion for Remand (JMR) which was granted by the United States Court of Appeals for Veterans Claims (Court).  This JMR vacated the Board February 2013 decision and remanded the claim back to the Board.  In response, the Board remanded the Veteran's claim in May 2014.  The development now completed the Veteran's claim has returned to the Board.


FINDING OF FACT

The Veteran's acquired psychiatric disability to include schizoaffective disorder bipolar type initially incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability to include schizoaffective disorder bipolar type are met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for an acquired psychiatric disorder  there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  (Emphasis Added).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

The Board finds that the Veteran has met the required criteria for service connection for an acquired psychiatric disability to include schizophrenia.   

Initially, the Board finds that the evidence of record does not present clear and unmistakable evidence to rebut the presumption of soundness at entry and establish that the Veteran's acquired psychiatric disability existed prior to his entry into service. Wagner v. Principi, 370 F.3d 1089, 1097 (2004) (presumption of soundness can only be rebutted by clear and unmistakable evidence). 38 U.S.C. § 1111 (West 2014).  The Veteran was sound at entry as to any psychiatric disabilities, and the VA examinations while suggesting that his psychiatric condition pre-existed service, unequivocally state that it initially manifested in service. Thus, the evidence is not clear and unmistakable, and the presumption of soundness at entry applies.

Turning to the criteria for service connection, the first element of service connection, a current disability, is satisfied by the evidence of a October 2014 VA treatment note which diagnosis the Veteran with schizoaffective disorder bipolar type.  

The second element, in this case, an in-service incurrence, is satisfied as described by the VA examiner and medical expert, who wrote, "it is my clinical opinion that the patient's crime and subsequent legal problems during the service were the initial manifestations of his current mental disorder."  With this expert medical evidence in mind, the Board finds that the Veteran's Service Treatment Records (STRs) document that the Veteran was apprehended by civil authorities while stationed in Italy in October 26, 1976.  

The third element, a nexus between an in-service incurrence and the current disability, is met by the evidence mentioned above.  The Board reasons that the VA examiner statement that the Veteran's acquired disability initially manifested in service as evidenced by his in-service crime satisfies the final element, a nexus between an in-service incurrence and his current disability.  Thus, considering the foregoing, the Board finds that the criteria for service connection are met, and service connection is warranted for an acquired psychiatric disability.

	
ORDER

Service connection for an acquired psychiatric disability is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


